DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 04-18-2022. Claims 1-5, 7-9, 12-13, 25-27, 33-35, 48 and 54-56 are currently pending. Claims 35 and 48 have been withdrawn. Claim 1 has been amended. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 35 and 48 directed to an invention non-elected without traverse.  Accordingly, claims 35 and 45 have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 35 and 48 have been canceled: 
35. 	(Canceled) 
48. 	(Canceled) 

Allowable Subject Matter
Claims 1-5, 7-9, 12-13, 25-27, 33-34 and 54-56 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (KR 10-2013-0112976) teaches a polyelectrolyte membrane that comprises a sulfonated polymer (ionic conductor) and heterocyclic molecule (azide group bonded to the polymer), wherein the sulfonated polymer filled in the pores of a nano-web support (paragraphs 1, 16-17, 42-45, 85) but fails to teach or fairly suggest that the heterocyclic molecule comprises a primary amine that is bonded to a single sulfonic acid of the sulfonated polymer. 
Applicant further provided objective evidence that shows that such membrane improves the function and efficiency of the cell (see Examples 1-8 and Comparative Examples 1-3). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729